Citation Nr: 1505145	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial (compensable) disability rating (or evaluation) from September 1, 2008 to March 20, 2014, and in excess of 10 percent from March 20, 2014, for degenerative joint disease of the left acromioclavicular joint (left shoulder disability).

2.  Entitlement to an initial (compensable) disability rating (or evaluation) for right Achilles tendonitis.

3.  Entitlement to an initial (compensable) disability rating (or evaluation) for left Achilles tendonitis.

4.  Entitlement to an initial (compensable) disability rating (or evaluation) for status post perforated nasal septum with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1986 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for the left shoulder disability with a 0 percent (i.e., non-compensable) initial rating effective September 1, 2008 (the day after service separation), granted service connection for right Achilles tendonitis with a 0 percent initial rating effective September 1, 2008, granted service connection for left Achilles tendonitis with a 0 percent initial rating effective September 1, 2008, and granted service connection for status post perforated nasal septum with allergic rhinitis with a 0 percent initial rating effective September 1, 2008.  During the appeal, a June 2014 Decision Review Officer decision granted a higher rating of 10 percent for the left shoulder disability for the period from March 20, 2014 (the date of a VA examination for the left shoulder disability), creating a "staged" initial rating for the left shoulder disability of 0 percent from September 1, 2008 to March 20, 2014 and 10 percent from March 20, 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
In December 2014, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  During the December 2014 Travel Board hearing, the Veteran specified that the grant of a 10 percent rating from September 1, 2008 to March 20, 2014 and 20 percent rating from March 20, 2014 for the left shoulder disability, a 10 percent rating for the entire rating period for the right Achilles tendonitis, and a 10 percent rating for the entire rating period for the left Achilles tendonitis would fully satisfy his appeal as to those issues; thus, the Board's decision is a full grant of the benefits sought on appeal for the left shoulder disability, right Achilles tendonitis, and left Achilles tendonitis.
  

FINDINGS OF FACT

1.  For the initial rating period from September 1, 2008 to March 20, 2014, the left shoulder disability has been manifested by painful noncompensable limitation of motion.

2.  For the initial rating period from March 20, 2014, the left shoulder disability has more nearly approximated limitation of motion of the left arm at the shoulder level.

3.  For the entire rating period on appeal, the right Achilles tendonitis has been manifested by "moderate" limitation of the right ankle.

4.  For the entire rating period on appeal, the left Achilles tendonitis has been manifested by "moderate" limitation of the left ankle.

5.  For the entire rating period on appeal, the status post perforated nasal septum with allergic rhinitis has been manifested by severe nosebleeds, symptoms of redness and inflammation, and mucus discharge, dried blood, and stench.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent, but no higher, for the left shoulder disability have been met for the initial rating period from September 1, 2008 to March 20, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003 (2014).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a disability rating of 20 percent, but no higher, for the left shoulder disability have been met for the initial rating period from March 20, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5201 (2014).

3.  The criteria for a disability rating of 10 percent, but no higher, for the right Achilles tendonitis have been met for the entire rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5271 (2014).

4.  The criteria for a disability rating of 10 percent, but no higher, for the left Achilles tendonitis have been met for the entire rating period on appeal.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5271 (2014).

5.  The criteria for a disability rating of 30 percent, but no higher, for the status post perforated nasal septum with allergic rhinitis have been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.97, DC 6599-6514 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, the Board is granting an initial staged rating of 10 percent from September 1, 2008 to March 20, 2014 and 20 percent from March 20, 2014 for the left shoulder disability, a 10 percent rating for the entire rating period for the right Achilles tendonitis, and a 10 percent rating for the entire rating period for the left Achilles tendonitis.  The Veteran and representative have stipulated that a grant of such benefits would fully satisfy these issues on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with regard to these claims.

In this case, the Veteran is also challenging the initial disability rating assigned for status post perforated nasal septum with allergic rhinitis following the grant of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 
38 C.F.R. §  3.159(b)(3)(i), there is no duty to provide a veteran with VCAA notice upon receipt of a notice of disagreement, such as in this case.   

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA examinations for status post perforated nasal septum with allergic rhinitis in September 2008 and March 2014.  Collectively, the VA examination reports include all relevant findings and medical opinions needed to fairly decide the appeal.  The VA examiners took a thorough and accurate history of the status post perforated nasal septum with allergic rhinitis from the Veteran, including history of onset, diagnosis, report of symptomatology and impairment, and treatment.  The VA examiners considered the Veteran's subjective complaints as related to current symptomatology and its effects on daily life and occupational impairment, and performed thorough examinations.  The March 2014 VA examiner also reviewed the claims file.  There is neither allegation nor indication of a material change in the status post perforated nasal septum with allergic rhinitis since the last VA examination.  For these reasons, the Board finds that the September 2008 and March 2014 examination reports are adequate for deciding the initial rating appeal.

The Board notes that the September 2008 VA examiner did not review the claims file; however, the Board finds the September 2008 VA examiner had adequate facts and data regarding the history and condition of the disability, as the remaining issue is rating the current state of the disability, not service connection involving a nexus opinion to a remote time of service so as to require a more thorough review of older medical history.  The September 2008 VA examiner conducted an interview of the Veteran regarding the current and past symptoms, treatment, and functional limitations, so in fact had an accurate history, as well as recent clinical findings and more recent history, upon which to assess the service-connected status post perforated nasal septum with allergic rhinitis.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that review of the claims file is not a talisman). 

On the September 2009 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran contends that the September 2008 examination was inadequate because the examiner only spent a little over one minute evaluating the nose and failed to notice the size of his torn septum, the extent of the damage, and the amount of mucus and blood excreting from his capillaries and mucus membranes; however, the September 2008 VA examination report shows that the examiner interviewed the Veteran and made relevant clinical findings that were derived from examination.  The examiner considered the Veteran's history of nose problems and current symptoms and manifestations of the status post perforated nasal septum with allergic rhinitis and noted the perforation of the septum and the Veteran's report of continuous bloody mucus.  There is no indication that the examination was not thorough enough to make the observations and record the history of relevant symptoms upon which VA rates the Veteran's disabilities to be adequate for compensation purposes, or that any pertinent information was not considered.  The purpose of the VA compensation examinations to rate the disability, not to provide medical treatment or to prescribe a detailed treatment plan; therefore, the September 2008 examination is adequate for rating purposes, and no further examination is needed. 

As noted above, the Veteran testified at a December 2014 Travel Board hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VA employee who conducts a hearing fulfill two duties to comply with the above the regulation: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran presented evidence about the onset of the status post perforated nasal septum with allergic rhinitis and the symptoms, limitations, and problems he experienced.  

In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  As the Veteran presented evidence of specific symptoms and limitations due to the status post perforated nasal septum with allergic rhinitis, and there is medical evidence of record reflecting the severity of the status post perforated nasal septum with allergic rhinitis, there is no overlooked, missing, or outstanding evidence that might substantiate the claim.  For these reasons, no duty to suggest the submission of overlooked or missing evidence arose.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has either identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claim based on the current record.

Regarding VA's duty to assist in claims development, the Veteran's complete service treatment records are of record.  Neither the Veteran nor the representative has made the Board aware of any other evidence relevant to the appeal that needs to be obtained.  In consideration of the foregoing, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2014).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); 
38 C.F.R. § 4.2.

Analysis of Initial Rating for Left Shoulder Disability

During testimony at the December 2014 Travel Board hearing, the Veteran and the representative specified that the grant of a 10 percent from September 1, 2008 to March 20, 2014 and 20 percent from March 20, 2014 for the left shoulder disability would fully satisfy the appeal.  In this decision, the Board is granting a higher 10 percent rating for the period from September 1, 2008 to March 20, 2014 and a higher 20 percent rating for the period from March 20, 2014 for the left shoulder disability; thus, this is a full grant of the benefits sought on appeal for the left shoulder disability.  

The Board finds the Veteran's waiver of consideration of a rating in excess of 10 percent from September 1, 2008 to March 20, 2014 and in excess of 20 percent from March 20, 2014  was knowing and intelligent, was made with representation and in the presence of the representative, was supported by the Veteran's testimony, and is consistent with the evidence of record.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher disability rating in excess of 10 percent from September 1, 2008 to March 20, 2014 and in excess of 20 percent from March 20, 2014, and any question with regard to an extraschedular rating, is rendered moot, with no remaining questions of law or fact for the Board to decide regarding the issue of rating the left shoulder disability.  See 38 U.S.C.A. § 7104 (West 2014). 

For the initial rating period from September 1, 2008 to March 20, 2014, based on the adjudicative findings and the evidence of record at the time of the rating, the left shoulder is actually assigned a noncompensable (0 percent) rating analogous to the rating criteria at 38 C.F.R. § 4.71a, DC 5003, notwithstanding the assignment of 
DC 5010 (rather than DC 5003) in the November 2008 Rating Decision.  The Board finds that the Veteran has current degenerative joint disease of the left acromioclavicular joint, based on the February 2008 imaging studies and the September 2008 and March 2014 VA examiners' diagnosis of degenerative joint disease of the left acromioclavicular joint.  The Board finds that the left shoulder disability was not actually rated under the criteria at DC 5010 because the criteria found at DC 5010 are for arthritis due to trauma, which is not shown in this case, whereas the criteria at DC 5003 are for degenerative arthritis, which is shown in this case.  The coding error is of no significance in this case because DC 5010 directs that any disability that would be rated under DC 5010 would, in turn, be rated under DC 5003.  38 C.F.R. § 4.71a.

Based on the overall adjudication, considering the language and context in this case, especially the AOJ's reasons and bases explanation as to how the noncompensable rating was derived, and the findings reflecting a diagnosis of degenerative joint disease of the left acromioclavicular joint, the Board will change the DC to 5003 for the initial rating period from September 1, 2008 to March 20, 2014.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Additionally, the use of DC 5003 is not less favorable to the Veteran than DC 5010, as arthritis due to trauma under DC 5010 is rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.
 
DC 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assignable for 
x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

For the initial rating period from March 20, 2014, based on the adjudicative findings and the evidence of record at the time of rating, the left shoulder disability is actually rated at 10 percent under 38 C.F.R. § 4.71a, DC 5003-5201, notwithstanding the June 2014 Decision Review Officer Decision assignment of 
DC 5201-5019 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned).  The Board notes this is facially an incorrect usage of DCs, as any limitation of motion (DC code based on motion) would derive from the underlying bursitis (DC 5019), so DC 5019 should precede the use of a hyphen, if another limitation of motion DC is used at all, and if use of a hyphen is required at all.  The Board infers DC 5019 was assigned in error, as the criteria found at DC 5019 is for bursitis, while neither the June 2014 Decision Review Officer Decision nor the evidence of record reflects any evidence of bursitis.  The Board relies on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 10 percent rating was derived, rather than an inexplicable use of DC 5019.  This coding is also of no consequence because the rating criteria provide that any DC 5019 disability is also to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.
  
Based on the June 2014 Decision Review Officer Decision narrative, the Board finds the 10 percent rating assigned by the June 2014 Decision Review Officer Decision was based on the criteria found at 38 C.F.R. § 4.71a, DC 5003-5201.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved (DC 5200, etc.).  Under DC 5201, a 20 percent rating is warranted for limitation of motion at shoulder level for the major and minor joints.

As discussed further below,  the Board finds that the left shoulder disability has been manifested by a compensable (for a 20 percent rating) limitation of motion under DC 5201; consequently, DC 5201 is more favorable to the Veteran than DC 5003 because DC 5003 provides for a maximum of only a 10 percent rating.  In consideration of the foregoing, the Board finds that the left shoulder disability is more appropriately rated under 38 C.F.R. § 4.71a, DC 5201, and the Board will change DCs to 5201 for the initial rating period from March 20, 2014.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).   

Left Shoulder Rating from September 1, 2008 to March 20, 2014

After review of the lay and medical evidence of record, the Board finds that for the period from September 1, 2008 to March 20, 2014 the evidence demonstrates that the criteria for a 10 percent rating under DC 5003 for painful noncompensable limitation of motion of the left shoulder have been more nearly approximated.  The September 2008 VA examination report notes that the Veteran complains of pain in the left shoulder, in the anterior and posterior shoulder girdle, and especially the left trapezius, and tenderness over the left acromioclavicular joint.  The September 2008 VA examination report also notes left shoulder elevation and abduction to 180 degrees and left shoulder internal and external rotation to 90 degrees, all without complaint of pain on motion; however, the report does not note if there was any other objective evidence of pain.  

On the September 2009 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran contends that rotating his shoulders is very painful and the September 2008 VA examiner did not ask him if he experienced any pain during the range of motion testing.  The Veteran is competent to report pain related to the left shoulder because pain is a symptom capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is evidence of arthritis by X-rays, with painful, noncompensable limitation of motion to warrant a 10 percent rating under DC 5003.  The Board notes that a 10 percent rating is the maximum schedular rating available under DC 5003 for arthritis of one arthritic joint with pain and noncompensable limitation of motion.

As stated above, at the December 2014 Travel Board hearing, while represented and after consulting with the representative, the Veteran stated that a 10 percent rating from September 1, 2008 to March 20, 2014 for the left shoulder disability would completely satisfy the appeal for this period; therefore, the 10 percent rating is a full grant of the benefits sought on appeal as to the left shoulder for the period from September 1, 2008 to March 20, 2014, and the Board need not discuss the possibility of a higher rating for this portion of the initial rating period, as there remains no actual question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2002).  

Left Shoulder Rating from March 20, 2014

After review of the lay and medical evidence of record, the Board finds that for the period from March 20, 2014 the evidence demonstrates that the criteria for a 20 percent rating under DC 5201 for limitation of motion of the left arm at shoulder level have been more nearly approximated.  The March 2014 VA examination report notes left shoulder flexion to 180 degrees and left shoulder flexion to 145 degrees, with objective evidence of painful motion at 140 degrees, and left shoulder abduction to 115 degrees, with objective evidence of painful motion at 105 degrees.  The clinical measure of left shoulder abduction show that the left shoulder abduction is slightly above shoulder level; however, the March 2014 VA examination report also notes that the Veteran has problems with lifting the left arm or objects above the shoulder level.  During the December 2014 Travel Board hearing, the Veteran testified that he has pain in the back and front of the left shoulder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that there is evidence of limitation of motion of the left arm that more nearly approximates limitation at the shoulder level.

As stated above, at the December 2014 Travel Board hearing, while represented and after consulting with the representative, the Veteran stated that a 20 percent rating from March 20, 2014 for the left shoulder disability would completely satisfy the appeal as to this period; therefore, the 20 percent rating is a full grant of the benefits sought on appeal as to the left shoulder for the period from March 20, 2014, and the Board need not discuss the possibility of a higher rating for this portion of the initial rating period, because there remains no actual question of law or fact to decide.  See 38 U.S.C.A. § 7104.  The Board finds the Veteran's waiver of consideration of higher ratings for left shoulder disability for the respective stages was knowing and intelligent, was made with representation and in the presence of the representative, was supported by the Veteran's testimony, and is consistent with the evidence of record.  See 38 C.F.R. § 20.204 (2014) (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).

Analysis of Initial Rating for Right Achilles Tendonitis

During testimony at the December 2014 Travel Board hearing, the Veteran and the representative specified that the grant of a 10 percent rating for the right Achilles tendonitis for the entire initial rating period would fully satisfy the appeal as to this issue.  In this decision, the Board is granting a 10 percent rating for the right Achilles tendonitis for the entire initial rating period; thus, this is a full grant of the benefits sought on appeal for the right Achilles tendonitis.  The Board finds the Veteran's waiver of consideration of a rating in excess of 10 percent for the entire initial rating period for right Achilles tendonitis was knowing and intelligent, was made with representation and in the presence of the representative, was supported by the Veteran's testimony, and is consistent with the evidence of record.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher disability rating in excess of 10 percent for the entire initial rating period for right Achilles tendonitis, and any question with regard to an extraschedular rating, is rendered moot with no remaining questions of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104. 

For the entire initial rating period, the right Achilles tendonitis is actually rated at 0 percent under the rating criteria at 38 C.F.R. § 4.71a, DC 5271, notwithstanding the fact that the November 2008 Rating Decision records the noncompensable rating as under 38 C.F.R. § 4.71a, DC 5299-5284, as an unlisted condition analogous to a foot injury.  The Board finds that the right Achilles tendonitis was not actually rated under DC 5299-5284 because, as noted by the March 2014 VA examiner, the Achilles tendonitis is an ankle disability, and the Veteran has no actual service-connected conditions of the feet.  Neither the Rating Decision nor the evidence of record reflect any evidence of a foot injury.  The Board relies on the overall adjudication, considering the language and context, especially the AOJ's reasons and bases explanation as to how the noncompensable rating was derived, and the diagnosis of record of the right Achilles tendonitis in this case, rather than an inexplicable use of DC 5299-5284.

Based on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 0 percent rating was derived, the Board finds the rating for Achilles tendonitis was based on the criteria found at 38 C.F.R. § 4.71a, DC 5271.  Accordingly, the Board will change the DC to 5271 to reflect the actual criteria that was used in rating the disability, as well as the most appropriate criteria to continue rating such disabilities of the ankles.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts, 5 Vet. App. at 538.  Additionally, the use of DC 5271 is more favorable to the Veteran because it permits a 10 percent rating based on moderate limitation of motion of the ankle.

Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent (maximum) rating is warranted for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2014).

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the manifestations of the Veteran's right Achilles tendonitis more closely approximate moderate limitation of ankle motion to meet the criteria for a 20 percent rating under DC 5271 for the entire rating period.  At the September 2008 VA examination, right ankle dorsiflexion was to 40 degrees (normal ankle dorsiflexion is to 20 degrees) and right ankle plantar flexion was limited to 30 degrees (normal ankle plantar flexion is to 45 degrees).  The September 2008 VA examination report notes that the Veteran did not complain of pain on motion; however, on the September 2009 VA Form 9, the Veteran reports severe pain in the tendons.  The Veteran is competent to report pain related to the ankles because pain is a symptom capable of lay observation.  See Layno, 6 Vet. App. at 469.  At the March 2014 VA examination, right ankle dorsiflexion was to 20 degrees and right ankle plantar flexion was limited to 35 degrees, with no objective evidence of painful motion and no change after repetitive use.  In consideration of the foregoing, the Board finds that the limitation of right ankle plantar flexion demonstrated throughout the rating period more nearly approximates "moderate" limitation of the right ankle; therefore, the criteria for a 10 percent rating under DC 5271 are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

As stated above, at the December 2014 Travel Board hearing, the Veteran indicated that a 10 percent rating for the entire initial rating period for the right Achilles tendonitis would completely satisfy this appeal; therefore, the 10 percent rating is a full grant of the benefits sought on appeal as to the right Achilles tendonitis, and the Board need not discuss the possibility of a higher rating for the entire initial rating period. 

Analysis of Initial Rating for Left Achilles Tendonitis

During testimony at the December 2014 Travel Board hearing, the Veteran and the representative specified that the grant of a 10 percent rating for the left Achilles tendonitis for the entire initial rating period would fully satisfy the appeal as to this issue.  In this decision, the Board is granting a 10 percent rating for the left Achilles tendonitis for the entire initial rating period; thus, this is a full grant of the benefits sought on appeal for the left Achilles tendonitis.   

For the entire initial rating period, the left Achilles tendonitis is actually rated at 0 percent under the rating criteria at 38 C.F.R. § 4.71a, DC 5271, notwithstanding the fact that the November 2008 Rating Decision records the noncompensable rating as under 38 C.F.R. § 4.71a, DC 5299-5284, as an unlisted condition analogous to a foot injury.  The Board finds that the left Achilles tendonitis was not actually rated under DC 5299-5284 because, as noted by the March 2014 VA examiner, the Achilles tendonitis is an ankle condition and the Veteran has no actual service-connected conditions of the feet.  Neither the Rating Decision nor the evidence of record reflect any evidence of a foot injury.  The Board relies on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the noncompensable rating was derived, and the diagnosis of record of the left Achilles tendonitis in this case, rather than an inexplicable use of DC 5299-5284.

Based on the overall adjudication, considering the language and context, especially the reasons and bases explanation as to how the 0 percent rating was derived, the Board finds the rating was based on the criteria found at 38 C.F.R. § 4.71a, DC 5271.  Accordingly, the Board will change the DC to 5271.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts at 538.  Additionally, the use of DC 5271 is more favorable to the Veteran because it permits a 10 percent rating based on moderate limitation of motion of the ankle.

Under DC 5271, a 10 percent rating is warranted for moderate limitation of ankle motion.  A 20 percent evaluation is warranted for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a.  Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the manifestations of the left Achilles tendonitis more closely approximate moderate limitation of ankle motion so that the criteria for a 20 percent rating are met under DC 5271 for the entire rating period.  At the September 2008 VA examination, left ankle dorsiflexion was to 40 degrees (normal ankle dorsiflexion is to 20 degrees) and left ankle plantar flexion was limited to 30 degrees (normal ankle plantar flexion is to 45 degrees).  The September 2008 VA examination report notes that the Veteran did not complain of pain on motion; however, on the September 2009 VA Form 9, the Veteran reports severe pain in his tendons.  The Veteran is competent to report pain related to the ankles because pain is a symptom capable of lay observation.  See Layno, 6 Vet. App. at 469.  At the March 2014 VA examination, left ankle dorsiflexion was to 20 degrees and left ankle plantar flexion was limited to 35 degrees, with no objective evidence of painful motion and no change after repetitive use.  In consideration of the foregoing, the Board finds that the limitation of left ankle plantar flexion demonstrated throughout the rating period more nearly approximates "moderate" limitation of the left ankle; therefore, the criteria for a 10 percent rating under DC 5271 are met for the entire rating period.  38 C.F.R. § § 4.3, 4.7. 

As stated above, at the December 2014 Travel Board hearing, the Veteran indicated that a 10 percent rating for the entire initial rating period for the left Achilles tendonitis would completely satisfy his claim; therefore, the 10 percent rating is a full grant of the benefits sought on appeal as to the left Achilles tendonitis and the Board need not discuss the possibility of a higher rating for the entire initial rating period.  The Board finds the Veteran's waiver of consideration of a rating in excess of 10 percent for the entire initial rating period for both left and right Achilles tendonitis was knowing and intelligent, was made with representation and in the presence of the representative, was supported by the Veteran's testimony, and is consistent with the evidence of record.  See 38 C.F.R. § 20.204 (providing that an appellant may withdraw an issue at any time before the Board issues a final decision).  For these reasons, any question of a higher disability rating in excess of 10 percent for the entire initial rating period for left or right Achilles tendonitis, and any question with regard to an extraschedular rating,  is rendered moot with no remaining questions of law or fact for the Board to decide.  See 38 U.S.C.A. § 7104. 

Analysis for Status Post Perforated Nasal Septum with Allergic Rhinitis

For the entire initial rating period, the status post perforated nasal septum with allergic rhinitis was rated at 0 percent under 6599-6522, as an unlisted condition analogous to allergic or vasomotor rhinitis.  The Board finds that the manifestations of the post perforated nasal septum with allergic rhinitis are more analogous to the criteria found under DC 6514 for chronic sinusitis.  See 38 C.F.R. § 4.20 (providing that, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  The Veteran's symptoms that are reported to be episodic in nature (though less than incapacitating) include redness and inflammation (milder version than sinusitis rating criterion of pain), mucus discharge with stench (analogous to sinusitis criterion of purulent discharge), and dried blood (analogous to sinusitis rating criterion of crusting) are closely analogous to sinusitis rating criteria.  Accordingly, the Board will change the DC to 6599-6514.  Additionally, the use of DC 6599-6514 is actually more favorable to the Veteran because it permits a higher, 10 percent, rating in this case, and provides for a potentially higher, 30 percent, rating if the criteria are met.  

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule in DC 6514.  This general rating formula applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. Under the general rating formula for sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  See Note to DC 6514. 

The Veteran contends that the sinusitis with allergic rhinitis symptomatology more closely approximates a higher rating.  The Veteran describes a long history of non-incapacitating problems.  The Veteran testified or reported to medical examiners or providers that he experiences impairment or symptoms of nosebleeds and dried blood, redness and inflammation, mucus discharge, and stench. 

After review of the lay and medical evidence of record, the Board finds that the manifestations of the post perforated nasal septum with allergic rhinitis more closely approximate six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting so that the criteria for a 30 percent rating are met under DC 6514 for the entire rating period.  The September 2008 VA examination report notes recurrent nose bleeds and continuous bloody mucus.  The March 2014 VA examination report notes an active nasal septum perforation with diffuse redness and inflammation of the surrounding nasal mucosa with areas of dry-crusted blood.  

During the December 2014 Travel Board hearing, the Veteran testified that he experiences severe nosebleeds at least once a month, and they used to be more often.  The Veteran also testified that the nose emits a stench due to the exposed cartilage.  While the symptom of severe nosebleeds occurring at least once a month is not specified in the rating criteria under DC 6514, the Board finds that it approximates or is similar to the symptom of more than six non-incapacitating episodes per year of sinusitis.  Similarly, the symptoms of mucus discharge, dried blood accumulation, and stench in the nose approximate the symptom of purulent discharge.  Also, the symptoms of redness and inflammation approximate the symptom of pain.  In consideration of the foregoing, the Board finds that the manifestations of the post perforated nasal septum with allergic rhinitis approximate the criteria for a 30 percent rating under DC 6514 for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

A rating in excess of 30 percent for post perforated nasal septum with allergic rhinitis is not warranted under DC 6512 for any period.  The evidence shows that the post perforated nasal septum with allergic rhinitis was not manifested by radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The March 2014 VA examination report notes that the Veteran has had two surgeries to repair the septum defect; however, there is no evidence that these surgeries would qualify as "radical surgery" and there is no evidence of chronic osteomyelitis.  Furthermore, as discussed above, the Veteran experiences severe nosebleeds (which approximate non-incapacitating episodes of sinusitis) at least once a month, which does not approximate "near constant" sinusitis.  

Extraschedular Referral Analysis

The Board has considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 30 percent schedular rating for a condition analogous to sinusitis under DC 6599-6512.  The Veteran's post perforated nasal septum with allergic rhinitis is manifested by more than six non-incapacitating episodes per year manifested by severe nosebleeds, symptoms of redness and inflammation (similar to pain), and mucus discharge, dried blood, and stench (similar to purulent discharge).  These symptoms and functional impairment are similar to the symptoms contemplated in the rating criteria; therefore, the symptoms and/or manifestations and functional impairment related to the post perforated nasal septum with allergic rhinitis are fully contemplated and adequately compensated by the 30 percent schedular rating (by analogy) under DC 6512 for the entire initial rating period.  See 38 C.F.R. § 4.20 (providing that, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous).  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Consideration of TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an initial or increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable; 

rather, during the December 2014 Travel Board hearing, the Veteran testified that he was employed as a detention officer.  For these reasons, the Board finds that the issue of entitlement to a TDIU has neither been raised by the Veteran nor the record in this case.


ORDER

An initial disability rating for the left shoulder disability, of 10 percent, but no higher, for the initial rating period from September 1, 2008 to March 20, 2014, and of 20 percent, but no higher, for the initial rating period from March 20, 2014, is granted. 

An initial disability rating of 10 percent, but no higher, for the right Achilles tendonitis for the entire initial rating period is granted.

An initial disability rating of 10 percent, but no higher, for the left Achilles tendonitis for the entire initial rating period is granted.

An initial disability rating of 30 percent, but no higher, for the status post perforated nasal septum with allergic rhinitis for the entire initial rating period is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


